—Order unanimously affirmed without costs. Memorandum: Plaintiff wife’s vehicle had stopped for a stopped school bus when it was struck from the rear by defendants’ vehicle. Supreme Court properly granted plaintiffs partial summary judgment on liability. Defendant driver testified at her deposition that she did not expect plaintiff driver to stop for a school bus, despite her knowledge that the flashing yellow lights on the bus indicated that the bus was "ready to slow down to make a stop.” Defendants failed to raise an issue of fact whether plaintiff driver was comparatively negligent. (Appeal from Order of *960Supreme Court, Monroe County, Galloway, J.—Summary Judgment.) Present—Pine, J. P., Balio, Fallon, Callahan and Davis, JJ.